Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 1 of 13 Page ID #:746




   1   JILL WILLIAMS – State Bar No. 221793
       EDWARD WELLS– State Bar No. 321696
   2   CARPENTER, ROTHANS          & DUMONT
       500 S. Grand Avenue, 19th Floor
   3   Los Angeles, CA 90071
       (213) 228-0400 / (213) 228-0401 (fax)
   4   jwilliams@crdlaw.com / ewells@crdlaw.com
   5   Attorneys for Defendants Caroline Contreras,
       Ricky Prieto, and City of Santa Ana
   6
   7
   8
                              UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   Dongyuan Li, et al.,                      )   Case No.: 8:20-cv-00068-JLS-JDE
                                                 )
  12                Plaintiffs,                  )   DISCOVERY MOTION
                                                 )
  13         vs.                                 )   DEFENDANTS’ SUPPLEMENTAL
                                                 )   MEMORANDUM OF LAW IN
  14   City of Santa Ana, et al,                 )   OPPOSITION TO PLAINTIFFS’
                                                 )   MOTION TO COMPEL (DOCS. 63,
  15                Defendants.                  )   64); DECLARATION OF EDWARD
                                                 )   WELLS
  16                                             )
                                                 )   [L.R. 37-2.3]
  17                                             )
                                                 )
  18                                             )   Date:     January 14, 2021
                                                 )   Time:     10:00 a.m.
  19                                             )   Location: 411 W. Fourth St., Santa
                                                 )             Ana, CA, 92701, Courtroom
  20                                             )             6A
                                                 )
  21
  22         COME NOW Defendants City of Santa Ana, Caroline Contreras, and Ricky
  23   Prieto, and hereby submit their Supplemental Memorandum of Law in Opposition
  24   to Plaintiffs’ Motion to Compel, as permitted by Local Rule 37-2.3
  25                MEMORANDUM OF POINTS AND AUTHORITIES
  26         As Defendants set forth in their portion of the joint stipulation relating to the
  27   plaintiffs’ Motion to Compel (Doc. 64), plaintiffs’ motion is procedurally infirm.
  28   See Doc. 64 at 3-4. Specifically, plaintiffs’ motion is in material effect a
                                                -1-
            DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN
                  OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 2 of 13 Page ID #:747




   1   dispositive motion that is not properly before a magistrate judge. Plaintiffs’ motion
   2   is therefore barred by 28 U.S.C. § 636 and Fed. R. Civ. P. 72 in that these
   3   provisions of law provide that magistrate judges do not have jurisdiction to
   4   determine dispositive matters, which plaintiffs herein ask the Court to do.
   5   I.    Plaintiffs’ motion is procedurally infirm and should be denied on that
   6         basis.
   7         The Federal Magistrates Act, 28 U.S.C. § 636, and Fed. R. Civ. P. 72
   8   provide which matters are properly before a magistrate judge. The Magistrates Act
   9   lists particular motions which magistrate judges may not hear. 28 U.S.C. §
  10   636(b)(1)(A). Among those disallowed matters are summary judgment motions.
  11   Id. “Though the list contained in 28 U.S.C. § 636(b)(1)(A) appears to be
  12   exhaustive—after all, the statute empowers a magistrate judge to “hear and
  13   determine” any pretrial matter “except” those listed—the Supreme Court has
  14   identified some judicial functions as dispositive notwithstanding the fact that they
  15   do not appear in the list. See, e.g., Gomez v. United States, 490 U.S. 858, 873–74
  16   (1989).” Flam v. Flam, 788 F.3d 1043, 1046 (9th Cir. 2015). In accord with the
  17   Supreme Court’s interpretation of the Magistrates Act, Rule 72 distinguishes
  18   between “dispositive” and “nondispositive” motions. Fed. R. Civ. P. 72.
  19         A court does “not simply look to the list of excepted pretrial matters in order
  20   to determine the magistrate judge’s authority. Instead, [it] must look to the effect
  21   of the motion, in order to determine whether it is properly characterized as
  22   “dispositive or non-dispositive of a claim or defense of a party.”” United States v.
  23   Rivera-Guerrero, 377 F.3d 1064, 1068 (9th Cir. 2004) (quoting Maisonville v. F2
  24   Am., Inc., 902 F.2d 746, 747 (9th Cir. 1990)). This functional analysis, which
  25   inquires into the material consequences of the motion in question on the litigation,
  26   if granted, is shared by the Second, Third, Sixth, and Tenth Circuits. Flam, supra,
  27   788 F.3d at 1046.
  28
                                    -2-
             DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN
                OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 3 of 13 Page ID #:748




   1            Here, plaintiffs seek an order compelling admissions—not merely a
   2   substantive response—to the elements of their negligence causes of action against
   3   the individual officer defendants and the City of Santa Ana. As set forth in the
   4   defendants’ portion of the joint stipulation, the existence of a duty in tort follows
   5   from the admissions that plaintiffs seek by deductive reasoning, and consequently
   6   each of them improperly seeks an admission of pure law. Here, too, by seeking
   7   admissions that would dispose of their claims, plaintiffs attempt to smuggle in
   8   more than they are entitled to in the instant discovery motion.
   9            Plaintiffs’ counsel flatly stated his intention to obtain admissions, and not
  10   merely a substantive response, in an e-mail to the undersigned concerning the
  11   filing under seal of a confidential memorandum that he contends establishes the
  12   defendants’ negligence. In meet and confer e-mails regarding the filing under seal
  13   of the memorandum, the undersigned suggested that the memorandum not be filed
  14   at all, because the instant motion does not rely on it, and asked plaintiffs’ counsel
  15   “[c]an you point to a single issue of fact or law presented in the motion that the
  16   confidential memorandum bears on?”. In response, plaintiff’s counsel admitted
  17   that “we contend that the City’s negligence is, for all intents and purposes, already
  18   clear and established and thus an RFA to the City on the topic should be
  19   substantively answered now.” See Wells Decl., infra, ¶¶ 4-8. Thus the only
  20   purpose of the memorandum, and the instant motion, is to persuade the Court that:
  21   (a) certain facts are true; (b) certain conclusions of law follow from such facts; and
  22   (c) the admissions plaintiffs seek are justified by certain facts and conclusions of
  23   law and should therefore be ordered. But were such admissions ordered, the
  24   material effect would be identical to summary judgment. Thus, as Defendants
  25   mentioned in their portion of the joint stipulation, this is an end-run around
  26   summary judgment and is procedurally improper in that plaintiffs seek what is in
  27   material effect a dispositive ruling barred by 28 U.S.C.(b)(1)(A) and Fed. R. Civ.
  28   P. 72.
                                       -3-
                DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN
                   OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 4 of 13 Page ID #:749




   1         Plaintiffs’ motion challenges meritorious objections and lacks any authority
   2   that supports it. Additionally, it is procedurally infirm. It should be denied.
   3   II.   The only authority that plaintiffs rely on in support of their improper
   4         motion to compel, Marchand v. Mercy Med. Ctr., 22 F.3d 933 (9th Cir.
   5         1994), does not support it.
   6         Plaintiffs erroneously rely on Marchand v. Mercy Med. Ctr., 22 F.3d 933,
   7   937 (9th Cir. 1994) in support of their motion to compel. As set forth in the
   8   Defendants’ portion of the joint stipulation, Marchand did not concern a motion to
   9   compel and is substantively and procedurally distinguishable. It cannot be read, as
  10   plaintiffs contend, to permit requests for admission for the elements of negligence
  11   for the reasons set forth in defendants’ portion of the joint stipulation (see Doc. 64
  12   at 14:25-15:22). Additionally, Marchand cannot be read to permit requests for
  13   admission for the elements of negligence because it concerned a post-trial motion
  14   for attorney fees as provided by Fed. R. Civ. P. 37 for denials to requests for
  15   admission that the moving party later proved at trial—and thus any objection that
  16   the requests for admission at issue there improperly called for conclusions of law
  17   was waived. There is no indication that counsel opposing the motion ever made
  18   any such objection. 22 F.3d at 937-39. Where defense counsel there failed to make
  19   any objection and instead simply denied the requests for admission, the litigation
  20   progressed and came to the reported appeal Marchand, supra, which considered
  21   issues legally and logically subsequent to the meritorious objections at issue in the
  22   instant motion. Marchand does not provide that requests for admission probing the
  23   elements of negligence are proper. It never even considered that question, because
  24   defense counsel there failed to properly object.
  25   ///
  26
  27   ///
  28
                                    -4-
             DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN
                OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 5 of 13 Page ID #:750




   1   III.   Conclusion
   2          For the reasons set forth above, and in the Defendants’ portion of the joint
   3   stipulation, the instant discovery motion should be denied.
   4
   5
   6   DATED: December 31, 2020               CARPENTER, ROTHANS & DUMONT
   7
                                                        /s/ Edward Wells
   8                                    By: ___________________________________
                                            JILL WILLIAMS
   9
                                            EDWARD WELLS
  10                                        Attorneys for Defendants
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                     -5-
              DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN
                 OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 6 of 13 Page ID #:751




   1                   DECLARATION OF EDWARD WELLS, ESQ.
   2         I, Edward Wells, declare as follows:
   3         1.     I am an attorney duly licensed to practice before all the courts of the
   4   states of California and Missouri, and I am an associate attorney at the law firm of
   5   Carpenter, Rothans, and Dumont, attorneys of record for defendant County of Los
   6   Angeles. I am admitted to practice in this Court.

   7         2.     The following facts are stated from my personal knowledge, except

   8   those facts stated on information and belief which I believe to be true, and if called
       as a witness, I could and would so competently testify thereto under oath.
   9
             3.     This declaration is made in support of Defendants’ Supplemental
  10
       Memorandum of Law in Opposition to Plaintiffs’ Motion to Compel.
  11
             4.     On December 23, David Carroll, counsel for plaintiffs, contacted me
  12
       via e-mail to meet and confer as provided by Local Rule 79-5.2.2 regarding filing
  13
       Exhibit 14 to the plaintiffs’ motion to compel under seal.
  14
             5.     In an effort to eliminate the need for filing Exhibit 14 under seal, I
  15
       observed that plaintiffs’ motion does not rely on it, and suggested that Mr. Carroll
  16
       simply not file the exhibit, which did not appear to me at the time to have any
  17   relation whatsoever to plaintiffs’ motion. Via e-mail, I asked Mr. Carroll “[c]an
  18   you point to a single issue of fact or law presented in the motion that the
  19   confidential memorandum bears on?”
  20         6.     Mr. Carroll responded that “[w]e contend that the City’s negligence
  21   is, for all intents and purposes, already clear and established and thus an RFA to
  22   the City on the topic should be substantively answered now.”
  23         7.     Mr. Carroll’s purpose in filing Exhibit 14 is thus to establish the
  24   elements of negligence, and in so doing, plaintiffs improperly seek a disposition on
  25   the merits in their discovery motion for the reasons set forth in the foregoing
  26   memorandum of law, and in the Defendants’ portion of the joint stipulation.
  27         ///

  28         ///

                                        -1-
                            DECLARATION OF EDWARD WELLS
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 7 of 13 Page ID #:752




   1         8.    A true and correct copy of the e-mail conversation between Mr.
   2   Carroll and me discussed above is attached hereto as Exhibit “A”.
   3
   4
   5         I declare under penalty of perjury under the laws of the State of California

   6   that the foregoing is true and correct. Executed this 29th day of December, 2020 at

   7   West Hollywood, California.

   8
                                             ______________________
   9
                                             Edward Wells - Declarant
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                       -2-
                           DECLARATION OF EDWARD WELLS
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 8 of 13 Page ID #:753




               EXHIBIT “A”
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 9 of 13 Page ID #:754


  From:             David J. Carroll
  To:               Edward Wells; Jennie Wang VonCannon
  Cc:               Jill Williams
  Subject:          RE: Li-Delgado v. City of Santa Ana [IWOV-DOCSLA.FID349536]
  Date:             Wednesday, December 23, 2020 12:50:41 PM


  Ted,

  We contend that the City’s negligence is, for all intents and purposes, already clear and established
  and thus an RFA to the City on the topic should be substantively answered now. You are free argue
  to the judge that Exhibit 14 is irrelevant if you wish.

  On the topic of submitting irrelevant evidence, I note that you are including the judgments in
  Plaintiffs’ criminal cases (as well as their discovery responses) for no other apparent reason than to
  smear them. Those convictions, and their discovery responses, obviously have no relevance
  whatsoever to the subject in dispute—whether Defendants should respond to RFAs going to the
  elements of Plaintiffs’ negligence claims. Nonetheless, I am not challenging your right to submit
  them to the Court if that’s the way you wish to defend against the motion to compel—although I
  intend to point out their irrelevance in our additional LR 37 memorandum next week.

  David


  From: Edward Wells <ewells@crdlaw.com>
  Sent: Wednesday, December 23, 2020 12:34 PM
  To: David J. Carroll <dcarroll@bgrfirm.com>; Jennie Wang VonCannon <jvoncannon@bgrfirm.com>
  Cc: Jill Williams <jwilliams@crdlaw.com>
  Subject: RE: Li-Delgado v. City of Santa Ana [IWOV-DOCSLA.FID349536]

  Hi David,

  Can you point to a single issue of fact or law presented in the motion that the confidential
  memorandum bears on?



  Ted Wells
  CARPENTER, ROTHANS & DUMONT LLP
  500 South Grand Avenue, 19th Floor
  Los Angeles, California 90071
  T: 213.228.0400
  F: 213.228.0401
  www.crdlaw.com

  CONFIDENTIALITY NOTICE: This communication and any documents, files or previous e-mail
  messages attached to it, constitute an electronic communication within the scope of the Electronic
  Communication Privacy Act, 18 USCA 2510. This communication may contain non-public,
  confidential, or legally privileged information intended for the sole use of the designated recipient(s).
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 10 of 13 Page ID #:755


   The unlawful interception, use or disclosure of such information is strictly prohibited under 18 USCA
   2511 and any applicable laws. If you are not the intended recipient, or have received this
   communication in error, please notify the sender immediately by reply email or by telephone at (213)
   228-0400 and delete all copies of this communication, including attachments, without reading them or
   saving them to disk.




   From: David J. Carroll <dcarroll@bgrfirm.com>
   Sent: Wednesday, December 23, 2020 12:25 PM
   To: Edward Wells <ewells@crdlaw.com>; Jennie Wang VonCannon <jvoncannon@bgrfirm.com>
   Cc: Jill Williams <jwilliams@crdlaw.com>
   Subject: RE: Li-Delgado v. City of Santa Ana [IWOV-DOCSLA.FID349536]

   Ted,

   We disagree that Exhibit 14 is unnecessary to the motion, and the Court obviously won’t (and can’t)
   put any stock in a declaration from me attesting to my personal belief as to the City’s negligence. In
   any event, it seems that Commander Rodriguez’s preexisting declaration contains everything that
   you would rely on to establish confidentiality, so I don’t think submitting the exhibit under seal
   would create that much more work on your part.

   We will apply for leave to file the document under seal and will let the Court know to expect a
   supporting declaration/filing from Defendants.

   Thanks,
   David


   From: Edward Wells <ewells@crdlaw.com>
   Sent: Wednesday, December 23, 2020 11:51 AM
   To: David J. Carroll <dcarroll@bgrfirm.com>; Jennie Wang VonCannon <jvoncannon@bgrfirm.com>
   Cc: Jill Williams <jwilliams@crdlaw.com>
   Subject: RE: Li-Delgado v. City of Santa Ana [IWOV-DOCSLA.FID349536]

   Hi David,

   You are correct that the entirety of the document is confidential and cannot be redacted, and to the
   extent that it is filed, it should be filed under seal.

   However, and more importantly, your motion to compel does not rely on the document at all. There
   is no question of law or fact presented by the motion that is resolved or even enlightened by
   reference to the confidential memo. Its only apparent purpose in the motion is to substantiate your
   collateral contention that you do not believe that negligence liability is in serious dispute—
   something that the document need not be attached to the motion at all for you to contend.
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 11 of 13 Page ID #:756



   Thus, in the spirit of saving unnecessary law and motion, I suggest that you simply not file the exhibit
   at all, and instead modify your declaration to state something along the lines of “after review of a
   confidential memorandum produced subject to a protective order, I do not believe that the
   elements of breach and causation are seriously in dispute.” This would save you the unnecessary
   work of an application to file under seal and me the work of a declaration of necessity. In the same
   spirit, to the extent that your modified declaration is substantively identical to my suggestion, I will
   not make a hearsay objection.

   Let me know your thoughts.



   Ted Wells
   CARPENTER, ROTHANS & DUMONT LLP
   500 South Grand Avenue, 19th Floor
   Los Angeles, California 90071
   T: 213.228.0400
   F: 213.228.0401
   www.crdlaw.com

   CONFIDENTIALITY NOTICE: This communication and any documents, files or previous e-mail
   messages attached to it, constitute an electronic communication within the scope of the Electronic
   Communication Privacy Act, 18 USCA 2510. This communication may contain non-public,
   confidential, or legally privileged information intended for the sole use of the designated recipient(s).
   The unlawful interception, use or disclosure of such information is strictly prohibited under 18 USCA
   2511 and any applicable laws. If you are not the intended recipient, or have received this
   communication in error, please notify the sender immediately by reply email or by telephone at (213)
   228-0400 and delete all copies of this communication, including attachments, without reading them or
   saving them to disk.




   From: David J. Carroll <dcarroll@bgrfirm.com>
   Sent: Wednesday, December 23, 2020 11:17 AM
   To: Edward Wells <ewells@crdlaw.com>; Jennie Wang VonCannon <jvoncannon@bgrfirm.com>
   Cc: Jill Williams <jwilliams@crdlaw.com>
   Subject: RE: Li-Delgado v. City of Santa Ana [IWOV-DOCSLA.FID349536]

   Hi Ted,

   Per Local Rule 79-5.2.2, I am writing to meet and confer with respect to filing Exhibit 14 under seal.
   As noted in the motion, I assume you would like us to seek to file Exhibit 14 under seal since it was
   produced under a protective order. Moreover, it appears to me to that the entirety of the
   document is confidential and can’t be redacted in any manner so as to permit a portion of it to be
   publicly filed. Of course, please let me know if that’s not the case. We therefore intend to
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 12 of 13 Page ID #:757


   provisionally submit the entire document under seal, after which Defendants may file a declaration
   establishing the need for under seal filing, per the procedures outlined in LR 79-5.2.2.

   Please let me know if you have any concerns with us proceeding in this manner. Thanks.

   David


   From: Edward Wells <ewells@crdlaw.com>
   Sent: Tuesday, December 22, 2020 4:45 PM
   To: David J. Carroll <dcarroll@bgrfirm.com>; Jennie Wang VonCannon <jvoncannon@bgrfirm.com>
   Cc: Jill Williams <jwilliams@crdlaw.com>
   Subject: Li-Delgado v. City of Santa Ana

   Hi David,

   Please find attached the defendants’ portion of the plaitniff’s joint stip in support of their motion to
   compel, along with all of defendants’ exhibits.



   Ted Wells
   CARPENTER, ROTHANS & DUMONT LLP
   500 South Grand Avenue, 19th Floor
   Los Angeles, California 90071
   T: 213.228.0400
   F: 213.228.0401
   www.crdlaw.com

   CONFIDENTIALITY NOTICE: This communication and any documents, files or previous e-mail
   messages attached to it, constitute an electronic communication within the scope of the Electronic
   Communication Privacy Act, 18 USCA 2510. This communication may contain non-public,
   confidential, or legally privileged information intended for the sole use of the designated recipient(s).
   The unlawful interception, use or disclosure of such information is strictly prohibited under 18 USCA
   2511 and any applicable laws. If you are not the intended recipient, or have received this
   communication in error, please notify the sender immediately by reply email or by telephone at (213)
   228-0400 and delete all copies of this communication, including attachments, without reading them or
   saving them to disk.



   ____________________________________________________________________

   This e-mail message may contain legally privileged and/or confidential information. If you are not the
   intended recipient(s), or the employee or agent responsible for delivery of this message to the
   intended recipient(s), you are hereby notified that any dissemination, distribution or copying of this
   e-mail message is strictly prohibited. If you have received this message in error, please immediately
   notify the sender and delete this e-mail message from your computer.
Case 8:20-cv-00068-SB-JDE Document 68 Filed 12/31/20 Page 13 of 13 Page ID #:758


   ______________________________________________________________________

   ____________________________________________________________________

   This e-mail message may contain legally privileged and/or confidential information. If you are not the
   intended recipient(s), or the employee or agent responsible for delivery of this message to the
   intended recipient(s), you are hereby notified that any dissemination, distribution or copying of this
   e-mail message is strictly prohibited. If you have received this message in error, please immediately
   notify the sender and delete this e-mail message from your computer.
   ______________________________________________________________________

   ____________________________________________________________________

   This e-mail message may contain legally privileged and/or confidential information. If you are
   not the intended recipient(s), or the employee or agent responsible for delivery of this message
   to the intended recipient(s), you are hereby notified that any dissemination, distribution or
   copying of this e-mail message is strictly prohibited. If you have received this message in
   error, please immediately notify the sender and delete this e-mail message from your
   computer.
   ______________________________________________________________________
